t c memo united_states tax_court dennis e pewitt and kathleen m pewitt petitioner v commissioner of internal revenue respondent docket no filed date kathleen m pewitt pro_se michelle k loesch for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined the following deficiencies in additions to and increased interest on petitioners' federal income taxes additions to tax_year deficiency sec_6653 sec_6653 sec_6621 sec_6659 dollar_figure dollar_figure --- --- --- --- --- --- --- big_number dollar_figure big_number big_number percent of the interest due on dollar_figure for dollar_figure for dollar_figure for and dollar_figure for percent of the interest due on dollar_figure for and dollar_figure for pursuant to the tax_reform_act_of_1986 sec c publaw_99_514 100_stat_2744 former sec_6621 was redesignated as sec_6621 the deficiencies in this case arise from the disallowance of schedule e losses and investment tax_credits claimed by petitioners with respect to their investment in two partnerships--media marketers limited_partnership media marketers and assured communications limited_partnership assured communications --both of which engaged in so-called jingle transactions that this court determined lacked economic_substance see pacific sound prod ltd partnership v commissioner tcmemo_1993_253 petitioners concede the deficiencies moreover the parties have reached a settlement with respect to the additions to tax petitioner kathleen m pewitt mrs pewitt however contests her liability for tax claiming that she is an innocent spouse thus the sole issue to be resolved herein is whether mrs pewitt is entitled to tax relief as an innocent spouse pursuant to sec_6013 for the reasons discussed we hold she is not all section references are to the internal_revenue_code as in effect for the years under consideration all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioners were married in date and divorced in date they timely filed joint federal_income_tax returns for and the years under consideration they resided in escondido california at the time the petition in this case was filed mrs pewitt hereinafter sometimes referred to as petitioner has a high school education she did not attend college upon graduating from high school in she worked as a dental assistant she married dennis pewitt mr pewitt when she wa sec_22 years of age she continued working as a dental assistant for years following her marriage and then attended john mycut school of real_estate where she obtained a real_estate license thereafter she sold residential real_estate for approximately years she stopped working when she had her first child in mr pewitt's education was similar to that of mrs pewitt except he took several courses at everett community college he began employment as a dispatcher for the police department where he worked for approximately years he also obtained a real_estate license and in left the police department and began selling real_estate petitioner's role in the marriage was to care for the home and children she took responsibility for the household finances and mr pewitt was responsible for the family's financial support throughout their marriage petitioners' bank accounts were in joint names financially the early years of petitioners' marriage were lean and worrisome their financial situation improved when in mr pewitt went to work for transamerica title insurance co as a branch manager in continental mortgage offered mr pewitt employment at double his transamerica title salary mr pewitt accepted the offer because of the dramatic increase in his salary mr pewitt believed petitioners needed tax write-offs thus he consulted ron w colwill a certified financial planner messrs pewitt and colwill met twice the first meeting was a get acquainted meeting at which messrs pewitt and colwill discussed media marketers mr colwill clarified certain erroneous information given to mr pewitt by one of media marketers' general partners mr colwill was the other general_partner of media marketers mr colwill advised mr pewitt to discuss with mrs pewitt the possibility of petitioners' making an investment in media marketers and told him that if the pewitts wished to make such an investment they should jointly meet with him at the second meeting mr colwill discussed with mr and mrs pewitt the risks and rewards of an investment in media marketers including tax ramifications mr colwill gave the pewitts a prospectus both mr and mrs pewitt looked at the prospectus but did not understand its content as mr pewitt testified it was way over our heads at that point mr and mrs pewitt jointly became limited partners of media marketers in and partners of assured communications in although the record is scant with respect to assured communications it appears that petitioners' investment in that partnership was made through mr colwill who followed the same procedures with regard to mr and mrs pewitts' investment in assured communications as he had done with their investment in media marketers mrs pewitt signed the initial investment documents relating to both media marketers and assured communications she was listed on the forms k-1 issued by the partnerships as a partner subsequent to petitioners' divorce in and prior to the filing of the petition in this case she wrote mr colwill requesting then-current information about media marketers and assured communications during and petitioners constructed a home costing approximately dollar_figure petitioner assumed responsibility as between the pewitts for the project petitioners' investment in media marketers and assured communications resulted in their receiving joint tax refunds for years through totaling more than dollar_figure additionally petitioners were able to shield approximately percent of their gross wages in and with the losses attributable to their investments in the two partnerships in mr pewitt purchased for petitioner a corvette automobile and a dollar_figure diamond ring upon the pewitts' divorce neither took assets of any substance from the marriage and in fact both subsequently declared bankruptcy opinion spouses who file a joint_return generally are jointly and severally liable for its accuracy and the tax due including any additional taxes interest or penalties determined on audit of the return sec_6013 however pursuant to sec_6013 a spouse commonly referred to as an innocent spouse can be relieved of tax_liability if that spouse proves a joint_return was filed the return contained a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse in signing the return the spouse seeking relief did not know and had no reason to know of the substantial_understatement and it would be inequitable to hold the relief-seeking spouse liable for the deficiency attributable to the understatement sec_6013 the spouse seeking relief bears the burden of proving that each of the four requirements has been satisfied in other words failure to prove any one of the statutory requirements will prevent innocent spouse relief 94_tc_126 affd 992_f2d_1132 11th cir the parties stipulated that petitioner and mr pewitt filed joint returns for through and that petitioners' and returns contained a substantial_understatement of tax due to a grossly erroneous item with respect to tax_year the deficiency in income_tax is dollar_figure this amount dollar_figure does not constitute a substantial_understatement a substantial_understatement is an understatement as defined in sec_6662 which exceeds dollar_figure sec_6013 sec_6662 defines an understatement as the excess of the amount of tax required to be shown on the return over the amount of tax imposed which is shown on the return reduced by any rebate consequently because there is no substantial_understatement involved for petitioner is precluded from obtaining relief as an innocent spouse under sec_6013 for that year we also hold that petitioner is not entitled to innocent spouse relief for the other years under consideration namely through the evidence establishes that petitioner was a limited_partner in both media marketers and assured communications she signed documents authorizing the investments and forms k-1 were issued naming both petitioner and her husband as partners in the limited_partnerships petitioner attended a meeting in which she was informed about the tax risks and rewards of making an investment in the limited_partnerships and she acquiesced in becoming a partner with her husband see 992_f2d_1256 2d cir affg tcmemo_1992_228 20_f3d_1128 11th cir affg tcmemo_1993_ although petitioner may not have understood the technical tax nuances involved in petitioners' investment in the two limited_partnerships we believe she knew that such investments would enable petitioners to claim substantial deductions and tax_credits that would result in the reduction of the amount of taxes petitioners otherwise would owe and that the internal_revenue_service might disallow these deductions and tax_credits upon audit of petitioners' returns petitioner asserts she is an ignorant spouse but as the united_states court_of_appeals for the ninth circuit where an appeal of this case would lie has said of itself ignorance of the attendant legal or tax consequences of an item which gives rise to a deficiency is no defense for one seeking to obtain innocent spouse relief 887_f2d_959 9th cir further there is no apparent difference between petitioner's and mr pewitt's knowledge of the investment suffice it to say neither petitioner nor mr pewitt fully grasped the nature and risks of the investments see 57_tc_732 but they both attended a meeting with mr colwill where he explained the potential tax benefits and risks of the investments moreover petitioner and mr pewitt discussed the tax returns involved and the refunds they were to receive additionally we do not believe it would be inequitable to hold petitioner liable because she shared with her husband the tax benefits resulting from the claimed deductions and credits to conclude we hold that petitioner is not entitled to innocent spouse relief for any of the years under consideration to reflect the foregoing and the parties' settlement with respect to the additions to tax an appropriate decision will be entered
